 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                ***
 4   ERIC CHRISTIAN,                                        Case No. 2:19-CV-00364-RFB-EJY
 5                 Plaintiff,
                                                                          ORDER
 6          v.
 7   CHRISTOPHER HOYE, et al.,
 8                 Defendants.
 9

10          Before the Court is incarcerated Plaintiff Eric Christian’s Motion to Extend Time to File
11   Financial Affidavit (ECF No. 7) for 30 days due to his inability to obtain financial information
12   necessary to complete his In Forma Pauperis application.
13          A review of Plaintiff’s Motion and good cause appearing,
14          IT IS HEREBY ORDERED that Plaintiff’s Motion (ECF No. 7) is GRANTED. Plaintiff
15   shall have through and including Monday, October 7, 2019 to file his completed financial affidavit
16   in support of his In Forma Pauperis Application.
17

18          DATED: September 9, 2019
19

20

21
                                                 ELAYNA J. YOUCHAH
22                                               UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                    1
